Citation Nr: 0518422	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran had active military service from December 1968 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The Board notes that the veteran's representative has raised 
the issues of entitlement to service connection for diabetes, 
entitlement to an increased rating for his service-connected 
schizophrenia, and entitlement to a total disability rating 
due to individual unemployability (TDIU), due to service-
connected disabilities.  These matters are referred to the RO 
for appropriate action.

In addition, the veteran's representative has raised the 
issue of entitlement to an increased rating for his service-
connected schizophrenia.  The Board notes that the RO 
addressed this issue in the February 2003 statement of the 
case and advised the veteran to submit medical treatment 
records.


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to active 
service.

2.  The competent medical evidence does not show that the 
veteran is currently diagnosed with a disease presumptively 
related to herbicide exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2004).

2.  The veteran does not have residuals of Agent Orange 
exposure that can be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the April 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send 
information describing additional evidence or the evidence 
itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

In addition the Board notes that the April 2002 notice 
letter, which preceded the June 2002 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and private 
medical records identified by the veteran.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As 
discussed in more detail below, with respect to the issue of 
entitlement to service connection for PTSD, the evidence is 
absent a claimed stressor; and with respect to the issue of 
entitlement to service connection for residuals of Agent 
Orange exposure, the evidence is absent a current diagnosis 
of a disability associated with herbicide exposure.  The 
Board, therefore, finds that the record contains sufficient 
evidence for a decision to be made on the claim.  

The Board, therefore, finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

A.	PTSD

The veteran seeks entitlement to service connection for PTSD. 

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

In March 1971, the veteran was hospitalized and diagnosed 
with severe, acute, undifferentiated, schizophrenic reaction 
manifested by auditory hallucinations, circumstantial thought 
patterns, ambivalence and withdrawn behavior.  The veteran 
was found medically unfit for further military service and 
was given a medical discharge.  The Board notes that the 
veteran is currently service connected for schizophrenia.

With respect to element (1), a current medical diagnosis of 
PTSD, the Board notes that the medical records are replete 
with diagnoses of schizophrenia, antisocial personality 
disorder, and alcohol abuse.  There is a diagnosis of PTSD 
during a September 1994 to May 1995 hospitalization at 
Riverside Correctional Facility.  In addition, a July 1997 
psychiatric assessment noted that the veteran reported 
disturbing intrusive thoughts that may be due to PTSD; and a 
July 1997 psychological assessment noted that the veteran 
expressed having PTSD symptoms such as experiencing flash 
backs or thinking that he is in Vietnam shooting an M16 
rifle.    

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV.  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others;" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror." DSM-IV at 
427-28.   

In this case, the Board notes that although the final 
diagnosis of the veteran's 1994/1995 hospitalization includes 
chronic PTSD; there is no current diagnosis of PTSD that 
conforms to DSM-IV and is supported by findings on 
examination.  

In addition, the Board notes that with respect claimed 
stressors, the veteran returned the PTSD Questionnaire in 
June 2001.  The form asked the veteran to provide the dates 
when each stressful event took place, the location where the 
event took place, and the unit he was in at the time of the 
event.  Although the veteran responded, he did not identify 
any stressful event.

In January 2002, the veteran returned a second PTSD 
Questionnaire.  The veteran stated, "I was return[ed] to 
Base Camp in DoulteAnn for dental work.  And was put on night 
guard duty in Vietnam.  And was sleeping."  The veteran 
noted a narrative summary dated in March 1971 which indicated 
that the veteran had one Article 15 for sleeping on guard 
duty in Vietnam.

The Board notes that VA has a duty to assist the claimant in 
developing a claim, but that duty is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As there is no 
claimed in-service stressor, there can be no verified in-
service stressor and no competent medical evidence 
attributing PTSD to a verified in-service stressor (element 
(2)).  Thus, even if the Board accepts the 1994/1995 
diagnosis of PTSD as competent, without any stressful in-
service event claimed by the veteran, the weight of the 
evidence is against the veteran's claim for service 
connection for PTSD.  

Accordingly, service connection for PTSD is not warranted.

B.	Residuals of Agent Orange Exposure

The veteran seeks entitlement to service connection for 
residuals of Agent Orange exposure.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas. 38 C.F.R. § 3.309(e).

The veteran must present competent medical evidence of a 
current diagnosis of one of the above-mentioned diseases in 
order for service connection on a presumptive basis to be 
warranted.  The record indicates that the veteran noted that 
his liver hurts, that he has a disease, that his right leg 
was amputated below the knee, that he suffers from trench 
foot, and that Department of Correction doctors indicated 
that the veteran's right leg condition was due to diabetes.  
Medical records indicate that he suffers from a rash under 
his beard and that he has been diagnosed with hypertension, 
glaucoma, pes planus, and history of positive PPD.  However, 
the veteran has not presented a current diagnosis of one of 
the above-mentioned diseases; and in the absence of a current 
diagnosis of a claimed disability, service connection for 
residuals of Agent Orange exposure must be denied.
 

ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for residuals of Agent 
Orange exposure is denied.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


